Title: "Circular to the Officers of the Second Regiment of Infantry," 20 September 1799
From: Hamilton, Alexander
To: Officers of the Second Regiment of Infantry


          
            Sir,
            N. York Sept. 20th 1799
          
          Forthwith after the receipt of this letter you will repair to Bennington in the State of Vermont to be employed in the recruiting Service—When there, you will immediately report yourself to me, and to Major Bewell as soon as he shall arrive, putting yourself under his Command. You will there find Mr. ——— Contractor, who is instructed to furnish you with Quarters and Rations.
          With consideration &c.
          
            Officers of the 2d. Regt.
            Andrew McClary Capt.
            Wm. Laidlie—2d Lt.
            John Wilson—2d. Lt.
            Thomas Porter—2 Lt.
            James Dill—2d. Lt.
            Benjamin Bullet—2 Lt.
            Seymour Rannix—Do.
          
        